Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 5/25/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the trademark/trade name TAQMAM TM probe, SCORPION TM PROBE, and ECLIPSE TM probe.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a probe and, accordingly, the identification/description is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites a method of detecting a target, wherein the method includes a step of partitioning into a plurality of partitions the separated target-labeled affinity agent complex, which still is attached to the solid support, which is selected from the group consisting of magnetic beads, non-magnetic beads, and a surface of a reaction vessel.



Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of claim 1 in which the solid support is a magnetic bead or non-magnetic bead, does not reasonably provide enablement for the method of claim 1 in which the solid support is a surface of a reaction vessel.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.
The nature of the invention – the invention is directed toward a method for detecting a target including partitioning into a plurality of partitions the separated target-labeled affinity agent complex, which still is attached to the solid support, which is selected from the group consisting of magnetic beads, non-magnetic beads, and a surface of a reaction vessel.
The predictability or lack thereof of in the art – it is not predictable that a complex that is bound to a solid support that is a surface of a reaction vessel can be partitioned into a plurality of partitions, such that the first and second labels in the same partition are detected. While a complex that is bound to a solid support that is a bead (magnetic or non-magnetic) can be partitioned into a plurality of partitions [such as a plurality of droplets with beads], it is not clear how a complex that is bound to a surface of a reaction vessel can be partitioned into a plurality of partitions such that the first and second labels are detected.
The presence or absence of working examples – there is no working example, in the specification, or in light of known prior art, of the method of Applicant’s claim 1 in which the solid support is a surface of a reaction vessel.
The quantity of experimentation necessary – it would be undue experimentation for a skilled artisan to make and use the inventions as claimed since there is no guidance as to on the embodiment of claim 1 in which the solid support is a surface of a reaction vessel.
The relative skill of those in the art – the level of skill in the art is high.
The breadth of the claims –claim 9, which depends from claim 1, recites that the solid support can be a bead or surface of a reaction vessel. 
In summary, there is a lack of disclosure in Applicants’ own specification as well as prior art of an embodiment of claim 9,  which incorporates Applicant’s claim 1, which includes a partitioning step, in which the solid support is a surface of a reaction vessel. Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with the rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170160292 (“Wilson”)
Regarding Applicant’s claim 1, Wilson discloses a method of detecting a target in a sample, the method comprising:
contacting the sample with a first affinity agent linked to a solid support, wherein the first affinity agent specifically binds to the target, if present, thereby forming a target bound to the first affinity agent. See paragraph 0123 disclosing a capture bead reagent comprised of a monoclonal anti-tau antibody directed to an epitope (amino acids 210-230). See also paragraph 0084, disclosing immobilization of biomarker molecules with respect to capture objects.
Wilson also discloses separating the target bound to the first affinity agent from unbound material in the sample based on the presence or absence of the solid support, thereby generating a separated sample comprising the target bound to the first affinity agent. See paragraph 0084 disclosing a washing step.
Wilson also discloses partitioning a complex into a plurality of partitions. See paragraph 0069 disclosing that the number of reaction vessels containing a bead may be determined to measure concentration of biomarker molecules in the sample. See also paragraph 0070 which discloses spatially segregating capture objects/particles into a plurality of discrete locations. Further see paragraph 0083 disclosing that a plurality of locations may not be a reaction vessels/wells, but can be droplets.
Wilson further discloses detecting the presence of the target in the sample by detecting the presence of the first and second labels in at least one same partition. See paragraph 0054.
	More specifically, Wilson discloses the following in paragraph 0054
	“In some embodiments, an assay method employs a step of spatially segregating biomarker molecules into a plurality of locations to facilitate detection/quantification, such that each location comprises/contains either zero or one or more biomarker molecules.  Additionally, in some embodiments, the locations may be configured in a manner such that each location can be 
individually addressed.  In some embodiments, a measure of the concentration of biomarker molecules in a fluid sample may be determined by detecting biomarker molecules immobilized with respect to a binding surface having affinity for at least one type of biomarker molecule.  In certain embodiments the binding surface may form (e.g., a surface of a well/reaction vessel on a substrate) or be contained within (e.g., a surface of a capture object, such as a bead, contained within a well) one of a plurality of locations (e.g., a plurality of wells/reaction vessels) on a substrate (e.g., plate, dish, chip, optical fiber end, etc.).  At least a portion of the locations may be addressed and a measure indicative of the number/percentage/fraction of the locations containing at least one biomarker molecule may be made.  In some cases, based upon the number/percentage/fraction, a measure of the concentration of biomarker molecules in the fluid sample may be determined.  The measure of the concentration of biomarker molecules in the fluid sample may be determined by a digital analysis method/system optionally employing Poisson distribution adjustment and/or based at least in part on a measured intensity of a signal, as will be known to those of ordinary skill in the art.  In some cases, the assay methods and/or systems may be automated. Paragraph 0054.
 	However, Wilson does not specifically disclose an assay embodiment that further comprises contacting the separate sample with a second affinity agent comprising a first label and a third affinity agent comprising a second label, wherein the second and third affinity agents specifically bind to the target, thereby forming a target-labeled affinity agent complex; 
and separating the target-labeled affinity agent complex from uncomplexed second and third affinity agents based on the presence or absence of the solid support, thereby generating a separated target-labeled affinity agent complex. 
Wilson teaches that in one example, both a first type of binding ligand and a second type of binding ligand may associate with the same or different epitopes of a single biomarker molecule (paragraph 0062.)
 Moreover, Wilson specifically teaches that a "binding ligand," is any molecule, particle, or the like which specifically binds to or otherwise specifically associates with a biomarker molecule to aid in the detection of the biomarker molecule…A component of a binding ligand may be adapted to be directly detected in embodiments where the component comprises a measurable property (e.g., a fluorescence emission, a color, etc.).  Para. 0061.
Thus in combining the teachings of Wilson, the binding ligands in paragraph 0062 which bind to the same target, may each have a component that is detectable (para. 0061).  The detectable components are equivalent to Applicant’s first and second label.
Wilson is silent as to a wash step in this embodiment. Specifically, regarding claim 1, Wilson is silent as to “separating the target labeled affinity agent complex, from uncomplexed second and third affinity agents based on the presence or absence of the solid support, thereby generating a separated target-labeled affinity agent complex”. However a limitation regarding separating bound materials from unbound materials would have been obvious to one skilled in the art since it is predictable that it allows for further processing of only the bound material of interest. Wilson also teaches that the disclosed embodiments may include at least one washing step in the assay to remove materials that did not bind. Para. 0084.
 	As to Applicant’s claims 2-4, Wilson discloses that non-limiting examples of systems or methods for detection include embodiments where nucleic acid precursors are replicated into multiple copies or converted to a nucleic acid that can be detected readily, such as the polymerase chain reaction (PCR), 
rolling circle amplification (RCA), ligation, Loop-Mediated Isothermal Amplification (LAMP), etc. Wilson discloses that such systems and methods will be known to those of ordinary skill in the art. Paragraph 0063.
As to claim 8, while Wilson is silent as to the first label and second label being distinguishable, providing labels that are distinguishable would have required ordinary skills in the art since it is predictable that distinct labels would allow for detection of the two different ligands binding to the same analyte, in the embodiment disclosed by Wilson in paragraph 0062.
 As to claim 9, see paragraph 0123 disclosing a capture bead reagent comprised of a monoclonal anti-tau antibody directed to an epitope (amino acids 210-230). See also paragraph 0084, disclosing immobilization of biomarker molecules with respect to capture objects.
	As to claim 10, see paragraphs 0104, 0118, 0122, 0123, and 0126 for magnetic beads. Paragrpah 0126 discloses use of a magnet.
	As to claim 11, see abstract for disclosure of detection of a protein.
	As to claim 13, see paragraph 0062.
	As to claim 14, see paragraph 0122 disclosing detector anti-Tau antibody and enzyme label, and paragraph 0123 disclosing capture beads with antibodies, and biotinylated detector reagent that is anti-Tau antibody.
	As to claim 15, see paragraph 0123 disclosing monoclonal anti-Tau antibody.
As to claim 16, see paragraph 0054 and 0083.
As to claim 17, see paragraph 0083.
As to claim 18, while Wilson does not disclose that the sample has a plurality of different targets, and for each target, there is a set of first, second, and third affinity agents. However, repeating the same generally disclosed assay, using a distinct label for a different target, requires only ordinary skills in the art with a predictable outcome of being able to detect another target. The skilled artisan would have had reasonable expectation of success in detecting other labels, such as another set of fluorescent labels, given that Wilson teaches that variations on the detection can be made depending on the detected species (see para. 0071).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170160292 (“Wilson”) in view of US 2010002214 (hereinafter “Link”).
As to claims 5-7, Wilson, discussed above, is silent as to the specific limitations recited in these claims.
However, use of known types of techniques for binding and labeling targets for detection in the Wilson invention of quantifying the target would have required ordinary skills in the art given the general teachings of Wilson (for example, in paras. 0060-0062).
Thus, as to claim 5, use of intercalating dyes are known in the art, as shown by Link in paragraph 0218, and its use as a dye or label in the Wilson invention would have been obvious to one skilled in the art given that it is a substitution of one label for another label.
As to claim 6, Link teaches the following.
Three reagents were developed for this tau protein immunoassay: capture beads, biotinylated detector, and a conjugate of streptavidin:beta-galactosidase The capture bead reagent comprised of a monoclonal anti-tau antibody directed to an epitope (amino acids 210-230).  The antibody was covalently attached by standard coupling chemistry to paramagnetic beads.   Paragraph 0123.
Use of binding pairs for linking, such as linking the first element to the first antibody, or linking the second element to the second antibody would have required ordinary skills in the art, would have required ordinary skills in the art since binding pairs, such as biotin and streptavidin, for linking are known in the art, as exemplified by Link in paragraph 0123.
Likewise, as to claim 7, while Wilson is silent as to how the reagents are bound to the particles/beads, utilizing biotin and streptavidin binding would have required ordinary skills in the art since such binding pairs for linking is known in the art, as exemplified by Link in paragraph 0123.
 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170160292 (“Wilson”) in view of US 20170009274 (hereinafter “Abate”).
 As to claim 12, Wilson, discussed above, is silent as to the target being a complex of two or more interacting proteins and the second and third affinity agents each binding to one of the interacting proteins in the complex and the method further comprising calculating a binding affinity (KD) of the interacting partners. 
However, such a binding assay format is known in the art, as shown by Abate (see for example paragraph 0245, disclosing detection and quantitation of protein-protein interaction.) Paragraph 0245 discloses that, for example, proteins that interact can be labeled with nucleic acid sequences and reacted with one another.  If the proteins interact by, for example, binding one another, their associated labels are localized to the bound complex, whereas proteins that do not interact will remain unbound from one another.  The sample can then be isolated in discrete entities, such as microfluidic droplets, and subjected to fusion PCR or barcoding of the nucleic acid labels.  In the case that proteins interact, a given barcode group will contain nucleic acids including the labels of both interacting proteins, since those nucleic acids would have ended up in the same compartment and been barcoded by the same barcode sequence. 
As to Applicant’s claim 12, the protein complex is equivalent to Applicant’s target. The individual proteins are equivalent to Applicant’s interaction proteins. The nucleic acid sequences labeling those individual proteins are equivalent to Applicant’s first and second label. It would have been obvious to one skilled in the art to provide these reagents in the Wilson invention for the benefit of detecting protein-protein interaction, as taught by Abate.
As to Applicant’s claimed “second and third affinity agents” that bind to the interacting proteins, this is also taught by Abate as follows.
Affinity reagents such as antibodies can be conjugated with nucleic acid labels, e.g., oligonucleotides including barcodes, which can be used to identify antibody type, e.g., the target specificity of an antibody.  These reagents can then be used to bind to the proteins within or on cells, thereby associating the nucleic acids carried by the affinity reagents to the cells to which they are bound.  These cells can then be processed through a barcoding workflow as described herein to attach barcodes to the nucleic acid labels on the affinity reagents.  Techniques of library preparation, sequencing, and bioinformatics may then be used to group the sequences according to cell/discrete entity barcodes.  Any suitable affinity reagent that can bind to or recognize a biological sample or portion or component thereof, such as a protein, a molecule, or complexes thereof, may be utilized in connection with these methods. Paragraph 0230.
The affinity reagents may be labeled with nucleic acid sequences that relates their identity, e.g., the target specificity of the antibodies, permitting their detection and quantitation using the barcoding and sequencing methods described herein.  Suitable nucleic acid labels can include DNA, RNA, and nucleic acid analogues such as LNA, XNA, etc., for example. Paragraph 0231.
 The affinity reagents can include, for example, antibodies, antibody fragments, Fabs, scFvs, peptides, drugs, etc. or combinations thereof.  The affinity reagents, e.g., antibodies, can be expressed by one or more organisms or provided using a biological synthesis technique, such as phage, mRNA, or ribosome display.  The affinity reagents may also be generated via chemical or biochemical means, such as by chemical linkage using N-Hydroxysuccinimide (NETS), click chemistry, or streptavidin-biotin interaction, for example. Paragraph 0232.
As mentioned further above, the protein complex is equivalent to Applicant’s target. The individual proteins [also referred to by Abate as affinity reagents] are equivalent to Applicant’s interaction proteins. The nucleic acid sequences labeling those individual proteins are equivalent to Applicant’s first and second label. 
However, Abate is silent as to how the nucleic acid sequences are bound to the individual proteins. Therefore, Abate is silent as to Applicant’s limitations regarding “second and third affinity agents” which bind to the interacting proteins. However, providing a chemical linkage using for example streptavidin-biotin interaction in order to bind the nucleic acid sequence to the individual proteins would have been obvious to one skilled in the art since Abate teaches elsewhere that affinity reagents [such as the individual proteins] can be generated with a chemical linkage using streptavidin-biotin interaction [para. 0232]. The streptavidin (or alternatively, biotin) for linking one individual protein to its label is equivalent to Applicant’s claimed second affinity agent. Likewise, another streptavidin (or alternatively, biotin) for linking another the other individual protein to its label is equivalent to Applicant’s claimed third affinity agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/               Primary Examiner, Art Unit 1641